Citation Nr: 0405531	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  99-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for calcified pleural plaques due to asbestos 
exposure.

2.  Entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted the veteran's claim for 
service connection for calcified pleural plaques, and 
assigned a noncompensable (zero percent) disability rating 
thereto, and from a November 1999 RO rating decision which 
denied his claim for a total rating for compensation based on 
individual unemployability due to a service-connected 
disability.  The veteran filed timely appeals to these 
determinations, including the initial evaluation of his 
service-connected calcified pleural plaques due to asbestos 
exposure.  This issue has been characterized accordingly.

The Board notes that in July 1999, following the RO's receipt 
of clarifying information from a VA examiner, the RO issued a 
rating decision which raised the disability evaluation for 
the veteran's service-connected calcified pleural plaques 
from noncompensable to 10 percent disabling for the period of 
his claim.  The Board notes that in a claim for an increased 
rating, "the claimant will generally be presumed to be 
seeking the maximum available benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  There is 
nothing in the record to show that the veteran expressly 
stated that he was only seeking a 10 percent rating for his 
pleural plaques disorder.  Further, there is no written 
withdrawal of this issue under 38 C.F.R. § 20.204 (2003).  
Therefore, the issue of an higher initial disability rating 
for calcified pleural plaques remains in appellate status.  

When this matter was previously before the Board for 
appellate review in February 2001, it was remanded to the RO 
for further development, to particularly include providing 
the veteran with a new VA examination which addressed all of 
the applicable rating criteria, which has been accomplished.  
The case is now before the Board for appellate consideration.
FINDINGS OF FACT

1.  As to the veteran's claims for an increased initial 
disability rating and a total rating for compensation based 
on individual unemployability due to a service-connected 
disability, there has been compliance with the duty to assist 
and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2.  The veteran's calcified pleural plaques due to asbestos 
exposure is indicative of restrictive airway disease, and 
pulmonary function testing shows that the veteran's forced 
expiratory volume in one minute (FEV-1) level is, on average, 
between 71 and 80 percent of predicted; the ratio of the FEV-
1 to forced vital capacity (FVC) is, on average, more than 80 
percent of predicted; and the veteran's Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) is, on average, more than 80 percent of predicted.

3.  The veteran is service-connected for a single disability, 
calcified pleural plaques due to asbestos exposure, which is 
rated as 10 percent disabling.

4.  The veteran's service-connected disability does not 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability 
evaluation in excess of 10 percent for calcified pleural 
plaques due to asbestos exposure have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.97, Diagnostic 
Code 6845 (2003).

2.  The criteria for the assignment of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claims for an increased initial disability 
rating and a total rating for compensation based on 
individual unemployability due to a service-connected 
disability were both filed in 1999, prior to the November 
2000 effective date of the VCAA, and remain pending. Thus, 
the provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

As a preliminary matter, the Board observes that the recent 
United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.   

As to the first issue on appeal, the Board observes that the 
increased initial disability rating issue was first raised in 
a notice of disagreement submitted in response to VA's notice 
of its decision on a claim for service connection for 
calcified pleural plaques.  Under 38 U.S.C. § 5103(a), VA, 
upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
However, in this case the increased initial disability rating 
issue on appeal did not stem from an application for 
benefits, but rather stemmed from a notice of disagreement to 
the initial disability rating assigned by a VA rating 
decision.  Under 38 U.S.C. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the "agency of original jurisdiction" must take development 
or review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  

In any case, the Board notes that the July 1999 statement of 
the case (SOC), as well as subsequent supplemental statements 
of the case (SSOCs) and letters sent to the veteran, informed 
him of the information and evidence needed to substantiate 
his increased initial disability rating claim.  The SOC 
informed the veteran of the regulations governing increased 
ratings.  Furthermore, all the pertinent evidence is already 
of record.  In light of the above, further development in 
this regard would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify.  

Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an increased initial 
disability rating.  As such, the Board finds the VA's duty to 
assist in this case has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim for this benefit.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As to the second issue on appeal, i.e., entitlement to a 
total rating for compensation based on individual 
unemployability due to a service-connected disability, the 
Board finds that, in the present case, the veteran was 
provided adequate notice as to the evidence needed to 
substantiate this claim, as well as notice of the specific 
legal criteria necessary to substantiate this claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in November 1999, in the statement of 
the case (SOC) issued in March 2000, in the Board remand 
dated in February 2001, in the supplemental statements of the 
case (SSOCs) issued in November
2002, March 2003, and October 2003, and in correspondence to 
the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  In particular, in the 
SSOC issued to the veteran in November 2002, and again in the 
SSOC issued in October 2003, the RO advised the veteran of 
the recent passage of the VCAA, and provided the veteran with 
detailed information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.

Furthermore, the Board observes that in both the SSOC issued 
to the veteran in November 2002 and in a letter to the 
veteran dated in August 2003, the described the evidence 
needed to establish the veteran's total disability rating 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  In both cases, the RO listed the specific evidence 
that the RO had received in reference to the veteran's claim, 
including the veteran's service medical records, post-service 
VA outpatient treatment notes, including the results of 
recent pulmonary function tests, Social Security 
Administration records, and several statements from the 
veteran.  The RO set forth the criteria for establishing 
entitlement to individual employability, and informed the 
veteran of the types of evidence he could submit to support 
this claim.  The Board finds, therefore, that such documents 
are in compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that the veteran 
understands the nature of the evidence needed to substantiate 
his claim.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to this issue, and that all relevant evidence 
necessary for an equitable resolution of this issue has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, post-service private 
treatment records and statements, VA outpatient treatment 
notes and examination reports, including medical opinions 
regarding the severity of the veteran's disorder and full 
pulmonary function testing, and several personal statements 
made by the veteran in support of his claims.  The RO has 
obtained all pertinent records regarding the issue on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claim.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In the present case, regarding the issue of entitlement to a 
total rating for compensation based on individual 
unemployability due to a service-connected disability, a 
substantially complete application was received on October 
29, 1999.  Thereafter, in a rating decision dated in November 
1999, that issue was denied.  Only after that rating action 
was promulgated did the AOJ, in October 2002 and again in 
August 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his or her possession that pertains to the claim, as 
explained above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on November 2002, 
and again in August 2003, was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case (SSOC) was provided to the appellant in October 2003.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Indeed, the veteran has submitted 
numerous statements to VA showing why he believes he is 
entitled to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability, and even cited to the VCAA in one letter in 
support of his claim.  Most recently, in October 2003 VA 
received from the veteran's service representative a VA Form 
21-4138, Statement in Support of Claim, in which the 
veteran's representative responded to the RO's request for 
any additional evidence from the veteran by specifically 
stating that "The veteran states that he has nothing more to 
add [and] requests that his case be returned to BVA as soon 
as possible."

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

I.  Increased Initial Disability Rating Claim

The veteran has claimed entitlement to an increased rating 
for his service-connected calcified pleural plaques.  This is 
an original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in April 1999.  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999), citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In addition, in cases 
where the claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, "staged" ratings may be assigned if there is a 
material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the level of severity of the veteran's 
calcified pleural plaques includes several VA and private 
pulmonary function testing (PFT) reports dated from 1996 
through 2003.  At the time of PFT in December 1996 at 
Dickinson County Medical Center, a private health care 
facility, the veteran's forced expiratory volume in one 
minute (FEV-1) level was measured at 76 percent of predicted.  
The ratio of the FEV-1 to forced vital capacity (FVC) was not 
provided for post-bronchial dilation, although the pre-
bronchial dilation ratio was 100 percent of predicted.  
Measurements of the veteran's Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO(SB)) 
were not recorded.

The veteran again underwent PFT at Dickinson County Medical 
Center in November 1998.  Results of this testing revealed a 
FEV-1 level at 64 percent of predicted.  While the FEV-1/FVC 
ratio was again not provided for post-bronchial dilation, the 
pre-bronchial dilation ratio was 104 percent of predicted.  
The DLCO(SB) was recorded at 101 percent of predicted.

In January 1999, the veteran underwent PFT at Pulmonary 
Associates of South Texas, a private health care facility.  
At that time, repeat testing revealed FEV-1 levels at 74, 78, 
and 70 percent of predicted.  FEV-1/FVC ratios were at 94, 
104, and 104 percent of predicted.  Measurements of DLCO(SB) 
were not recorded.

In April 1999, the veteran underwent a complete VA 
respiratory examination.  At that time, the examiner noted 
that she had reviewed the veteran's claims file.  This 
examiner noted that a computed tomography (CT) scan report 
prepared in February 1999 at Starr Imaging Center had shown 
minimal calcified pleura bilaterally, consistent with 
asbestos exposure.  There was no evidence of any evidence of 
interstitial lung disease (i.e., asbestosis).  At the time of 
examination, the veteran denied any chronic cough, sputum 
production, hemoptysis, or anorexia.  He denied experiencing 
dyspnea on exertion, and claimed he could walk approximately 
one mile without stopping to rest due to mild shortness of 
breath and fatigue.  He also denied any history of 
respiratory illness, and stated that he was not taking any 
respiratory medications.  He also indicated that he was not 
on medical treatment or home oxygen, and denied any 
incapacitation.  

On clinical examination, the veteran was alert and healthy-
appearing, with no evidence of cor pulmonale or atrial 
pulmonary hypertension.  His lungs were clear, with no rales 
or wheezes.  Pulmonary function testing revealed an FEV-1 
level at 97 percent of predicted, an FEV-1/FVC ratio at 115 
percent of predicted, and a DLCO(SB) at 116 percent of 
predicted.  The veteran's total lung capacity was 95 percent 
of predicted.  Chest x-ray showed evidence of some minimal 
pleural thickening, but no evidence of asbestosis.  The 
examiner diagnosed pleural plaques which are calcified, 
consistent with previous asbestos exposure, with no clinical 
or radiographic evidence of asbestosis or any other pulmonary 
disease.

Also of record are the results of PFT conducted at a VA 
Medical Center in October 2000.  The results of this testing 
showed a FEV-1 level at 63 percent of predicted, and a 
DLCO(SB) at 88 percent of predicted.  The final diagnosis was 
of moderately severe restriction and increased diffusion.

In light of the significant difference between the results 
obtained on pulmonary function testing in October 2000 versus 
those recorded at the time of previous examinations from 1996 
through 1999, in February 2001 the Board remanded the 
veteran's claims to the RO with instructions that the veteran 
be scheduled for a complete respiratory examination, to 
include full pulmonary function testing, to determine the 
full extent of his current respiratory disorder.  In 
addition, the examiner was asked to comment on the presence 
or absence of additional symptomatology contemplated by VA 
rating criteria, such as cor pulmonale, pulmonary 
hypertension, and the need for outpatient oxygen therapy.

As a result, in August 2001 the veteran again underwent a VA 
respiratory examination.  At that time, the examiner stated 
that the veteran did not use outpatient oxygen therapy.  
There was no evidence of cor pulmonale.  The examiner stated 
that pulmonary function testing showed that the veteran's 
DLCO(SB) was normal, at 105 percent of predicted.  Lung 
volumes were uninterpretable since the body box seal could 
not be maintained.  The examiner concluded that there was no 
evidence of any obstructive airway disease.  He also 
concluded that, based on the absence of rales at the base, no 
clubbing, and no significant findings on the chest x-ray and 
pulmonary function test, specifically a normal diffusing 
capacity, that there was not enough evidence to state that 
the veteran was exhibiting asbestosis (i.e., asbestosis 
indicating pulmonary fibrosis secondary to asbestos 
exposure).  However, he did agree with the diagnosis of 
asbestos-related pleural plaques.

The Board notes that while the pulmonary function test 
results do not show post-bronchial dilation values, pre-
bronchial dilation FEV-1 was at 86 percent of predicted, and 
the FEV-1/FVC ratio was at 118 percent of predicted.

In September 2001, the veteran again underwent VA PFT.  At 
that time, the veteran's post-bronchial dilation FEV-1 was 
measured at 71 percent of predicted, and the DLCO(SB) was at 
94 percent of predicted.  While the
FEV-1/FVC ratio was not provided for post-bronchial dilation, 
the pre-bronchial dilation ratio was 121 percent of 
predicted.

In June 2003, the veteran again underwent a VA respiratory 
examination.  The examiner noted that his report had been 
prepared in response to an RO request to offer an opinion as 
to the veteran's current disability, in light of the 
variability between his previous pulmonary function tests.  
The examiner observed that some of these tests showed 
differing results due to the fact that different heights of 
the veteran had been used, and pulmonary function tests were 
somewhat determinant on the patient's height.  He opined 
that, following a review of the pulmonary function tests of 
record, the examination which was the most reflective of the 
veteran's true pulmonary capacity was the one conducted at 
the Iron Mountain VAMC in September 2001, which used a 
correct height of 70 inches.  He noted that these results 
showed normal flow rates and some mild hyperinflation with 
some response to bronchodilators, suggestive of a reactive 
airway disease.   

On examination, the examiner stated that there was no 
evidence of cor pulmonale or  lower extremity edema.  
Following high resolution chest computed tomography, the 
examiner offered the following assessment:

After reviewing this veteran's 
information, it appears most likely that 
this veteran does have a mild restrictive 
defect related to the veteran's asbestos 
exposure, along with an obstructive 
component related to the veteran's COPD 
and reactive airway disease.  The 
veteran's service-connected condition of 
pleural plaque disease is best described 
as a restrictive lung disorder.  The FEV-
1 is most consistent with determining the 
amount of disease present for restrictive 
disorders and is the test which should be 
used in assesing [sic] this veteran's 
disability.  The veteran does not appear 
to be significantly disabled at this 
time.  This is demonstrated by the fact 
that his lung diffusion capacity is near 
normal.  He does not have any evidence of 
hypoxemia.  He is able to walk one-half 
mile without significant restriction.  
Therefore, exercise capacity testing is 
not warranted.

As pulmonary function testing was not performed at the time 
of this examination, but was required as per to the terms of 
the February 2001 Board remand, in September 2003 the veteran 
underwent such testing at a VA facility.  At that time, PFT 
revealed an FEV-1 level at 78 percent of predicted and an 
FEV-1/FVC ratio at 120 percent of predicted.  Diffusion 
capacity was reportedly "normal."  A diagnosis of mild to 
moderate restrictive lung disease related to asbestos 
exposure was rendered.  

The veteran's lung disorder was originally rated by analogy 
to the provisions of 38 C.F.R. § 4.97, Diagnostic Code (DC) 
6833, pursuant to which the severity of asbestosis 
(interstitial lung disease) is evaluated.  However, in light 
of the clarifying comments by recent VA examiners explaining 
that the veteran's calcified pleural plaques cause a 
restrictive lung impairment, the veteran's service-connected 
disorder has most recently been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6845, pursuant to which the severity of 
chronic pleural effusion or fibrosis is evaluated.  Under 
this code, which follows a general rating formula for 
restrictive lung diseases, a 10 percent rating is warranted 
when the forced expiratory volume in one second (FEV-1) is 71 
to 80 percent of predicted; or the ratio of the FEV-1 to 
forced vital capacity (FVC) is 71 to 80 percent of 
predicted,; or the diffusion capacity of carbon monoxide, 
using the single breath method (DLCO)(SB) is 66 to 80 percent 
of predicted.  A 30 percent evaluation is granted for a 
disability showing FEV-1 of 56 to 70 percent predicted; or 
FEV-1/FVC of 56 to 70 percent; or DLCO(SB) 56 to 65 percent 
predicted.  A 60 percent disability rating is warranted for a 
disability showing FEV-1 of 40 to 55 percent predicted; or 
FEV-1/FVC of 40 to 55 percent, or; DLCO(SB) of 40 to 55 
percent predicted; or maximum oxygen consumption of 15 to 20 
milliliters/kilogram/minute (ml/kg/min) (with 
cardiorespiratory limit).  Finally, a 100 percent evaluation 
is warranted for a disability showing FEV-1 less that 40 
percent of predicted value; or the ratio of FEV-1/FVC less 
than 40 percent; or DLCO(SB) less than 40 percent predicted; 
or maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  

Initially, in reviewing the evidence the Board observes that 
a review of the various results of pulmonary function testing 
reveals that in some instances, only the results of pre-
bronchodilator therapy testing were reported.  DC 6845 is not 
explicit as to whether pulmonary function test results before 
or after bronchodilator therapy are the bases of the rating.  
However, the supplementary information published with 
promulgation of the current rating criteria, in effect at all 
times relevant to this appeal, reveals that post-
bronchodilator findings are the standard in pulmonary 
assessment.  61 Fed. Reg. 46723 (1996).   See 61 Fed. Reg. 
46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function 
after bronchodilation).  In any case, the Board observes 
that, in this case, the veteran will not been prejudiced by 
VA's consideration of pre-bronchodilator therapy results in 
evaluating his claim, since post-bronchodilator therapy 
results would be, at worst, of the same severity as, or, more 
likely, less severe than, the results obtained prior to 
bronchodilator therapy.  Id.  ("The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary 
functioning after optimum therapy.  The results of such tests 
reflect the best possible functioning of an individual...").  
See also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) (a 
veteran is not prejudiced when the RO accords the claimant 
greater consideration than his claim in fact warrants under 
the circumstances.).  

A review of the evidence detailed above reveals that the 
ratio of FEV-1 to FVC has, in every case, been in excess of 
(i.e., better than) that which is required for the assignment 
of a minimum 10 percent rating under DC 6845.  The Board 
observes that the same is true for all of the reported 
DLCO(SB) values.  Of the FEV-1 percentages reported, the 
results met the requirements for a 10 percent rating on 7 
occasions and met the requirements for a 30 percent rating on 
3 occasions.  The Board finds that, while there was some 
variation in these numbers, the results over recent years 
have been more consistent with the level of severity 
contemplated by a 10 percent rating under DC 6845.  The Board 
bases this assessment not only on the fact that the FEV-1 
percentages have, statistically, met the criteria for a 10 
percent rating on the great majority of occasions (i.e., 7 
out of 10 times), but also on the medical opinion of the 
examiner who conducted the June 2003 VA respiratory 
examination.  As noted above, this examiner noted that 
"There has been a great deal of variability between [the 
veteran's] PFTs, so I am asked to offer an opinion as to the 
veteran's current disability [level]...It appears that the most 
reflective examination of his pulmonary capacity is the one 
done in Iron Mountain on September 10, 2001."  The Board 
observes that the results of this particular testing were 
consistent with a 10 percent rating, and no more, under DC 
6845.  The Board also notes that this VA examiner opined that 
the veteran was suffering from only a "mild restrictive 
defect related to the veteran's asbestos exposure," of which 
his service-connected pleural plaque disease was part.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related 
diagnostic codes.  However, as the evidence clearly shows 
that the veteran calcified pleural plaques cause a 
restrictive lung disorder, an analysis under any of the codes 
relating to restrictive lung diseases would achieve precisely 
the same result, as they all employ the same general rating 
formula for restrictive lung diseases.  While the veteran was 
previously rated under DC 6833 for interstitial lung disease, 
the evidence indicates that, since his calcified pleural 
plaques cause a restrictive lung disorder, an analysis under 
the code for interstitial lung disease would not accurately 
represent the veteran's disability level.

In reaching the foregoing decision to deny an increased 
rating for the disability at issue for the period of the 
claim, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2003).  In 
this regard, however, the Board agrees with the RO's finding 
that the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  The 
evidence of record does not demonstrate, nor has it been 
contended, that this disability has resulted in frequent 
periods of hospitalization.  Moreover, while this disability 
may have an adverse effect upon employment, as noted by the 
veteran, it bears emphasis that the schedular rating criteria 
are designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the Rating Schedule, the Board concludes that 
a grant of an increased evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 

II.  Total Disability Rating Claim

The veteran has also claimed entitlement to a total rating 
for compensation based on individual unemployability due to a 
service-connected disability.  The law provides that a total 
disability rating based on individual unemployability due to 
one or more service-connected disabilities may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of such service-connected 
disabilities.  38 C.F.R. 3.340, 3.341, 4.16.  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
The regulations provide that where, as here, the veteran has 
a single service-connected disability, that disability must 
be rated as 60 percent disabling or more before a total 
rating may be assigned.  38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, in claims for a total rating 
based on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities.  Id.

In this case, the veteran has one service-connected 
disability, calcified pleural plaques due to asbestos 
exposure, rated as 10 percent disabling.  This disability 
rating is less than the 60 percent rating required by 
regulation for the assignment of a total rating.  Thus, the 
Board finds that the veteran fails to meet the initial 
criteria for consideration of a total rating based on 
individual unemployability due to a service-connected 
disability.

Nevertheless, the Board has considered the veteran's 
contention that his respiratory difficulties have rendered 
him unable to work.  However, the veteran's claims file 
contains no evidence which shows that his service-connected 
calcified pleural plaques cause unemployability.  On the 
contrary, at the time of VA examination in June 2003, the 
examiner characterized the veteran's restrictive lung disease 
as "mild," and observed that the veteran did not appear to 
be significantly disabled.  He stated that the lack of 
significant disability was demonstrated by the fact that the 
veteran's lung diffusion capacity was nearly normal, he had 
no evidence of hypoxemia, and he was able to walk one-half 
mile without significant restriction.  

The veteran has undoubtedly experienced some degree 
impairment in his ability to perform substantially gainful 
employment due to his service-connected disability, as 
evidenced by his 10 percent disability evaluation.  However, 
"[t]he percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1 
(2003).  The Board believes, in light of recent medical 
examinations and PFT results, that the VA Schedule for Rating 
Disabilities and the disability evaluation assigned to the 
veteran's disorder under that schedule accurately reflect the 
veteran's overall impairment to his earning capacity due to 
his service-connected disability.  Therefore, a total rating 
for compensation based on individual unemployability due to a 
service-connected disability is not warranted.


ORDER

An initial disability rating in excess of 10 percent for 
calcified pleural plaques due to asbestos exposure is denied.

A total rating for compensation based on individual 
unemployability due to a service-connected disability is 
denied.



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



